DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3-6, 8, and 10-18 are pending, claims 1-2, 7, and 9 have been cancelled, claims 15-18 are newly added, and claims 3-6, 8, and 10-18 are currently under consideration for patentability under 37 CFR 1.104. Previous drawing objections and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support element is configured to move distally away from the distal end…to the unbent orientation” (claim 16) and “the support element is pivotally connected…in the bent orientation” (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-6, 8, 11, and 17 are objected to because of the following informalities:  
For claims 3-6, 8, and 11, the preamble “the endoscope head” should read “the endoscope” (see preamble of claim 15).  
For claim 8, the limitation “an endoscope shaft of an endoscope” should read “the endoscope shaft of the endoscope” (i.e. features were previously recited in claim 15). 
For claim 17, the preamble “A The endoscope” should read “The endoscope”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical unit” in claim 15; “a guiding device” in claim 5; “a sealing element” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites the limitation “the support element is configured to move distally away…from the unbent orientation to the bent orientation…move proximally towards…from the bent orientation to the unbent orientation”. The specification discloses the kinking prevention device is designed to fold into the lateral orientation when the pivoting device is pivoted and to fold back again when the pivoting device is pivoted back ([0046]). The specification does not disclose the support element to move distally away from the distal end of the manually bendably deflecting portion when the endoscope head moves from the unbent to bent orientation. Additionally, the specification does not disclose the support element to move proximally towards the distal end of the manually bending deflecting portion when the endoscope head moves from the bent to unbent orientation (underlined for emphasis). Therefore, this claim does not comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (WO 2015/171113), in view of Saadat (US 2017/0231474) and Dahmen (US 2012/0123212).
Regarding claim 15, Mihara discloses an endoscope (figure 1; probe [0027]) comprising: - a flexible endoscope shaft (positioned in such a way…[0027]); - a manually bendable deflecting portion (see the proximalmost 6, figure 1) at a distal end of the flexible endoscope shaft; - an endoscope head (see distalmost 200, figure 1) at a distal end of the manually bendable deflecting portion; - a working channel (10, figure 1) extending along the endoscope shaft, the deflecting portion and the endoscope head, and terminating at a working channel outlet opening (see distal opening of 10, figure 1) at a distal end of the endoscope head; - an optical unit (this element is interpreted under 35 USC 112f as an imaging sensor | CCD camera 12, figure 1a) at the distal end of the endoscope head; - - a pivot mechanism (see distalmost 6, figure 1) connecting the endoscope head to the distal end of the manually bendable deflecting portion, wherein the pivot mechanism is manually actuatable independently from the manually bendable deflecting portion (see figure 1), and wherein the pivot mechanism comprises a hinge (see distalmost 6, figure 1) configured to allow the endoscope head to pivot between an unbent orientation in which the working channel outlet opening, optical unit, and light source face along a longitudinal axis of the distal end of the manually bendable deflecting portion (see figure 1), and a bent orientation in which the working channel outlet opening, optical unit and light source face sideways to the longitudinal axis of the distal end of the manually bendable deflecting portion (see figure 1). Mihara is silent regarding a light source at the distal end of the endoscope head; and - a support element; wherein, when the endoscope head is in the bent orientation, the support element is biased by a spring into direct contact with the working channel to hold the working channel with a predetermined curvature contour.  
Saadat teaches a device (1200, figure 12a) with an imaging assembly (1214, figure 12a). The imaging assembly includes an imaging sensor and a light element ([0089]). The imaging sensor may be a CMOS or a CCD imaging sensor ([0089]). The light element may include one or more LEDs ([0089]).
Dahmen teaches an endoscope with a guide device (90, figures 14-15) with a disc device (92, figures 14-15) and light conductor (30, figures 14-15), where the light conductor can be pivoted (see figures 14-15. The guide device is secured on an axle (68, figures 14-15) and can pivot with it around the pivot axis (38, figures 14-15; [0115]). The guide device comprises a mounting device (66, figure 6; see figures 14-15), where the mounting device ensures a uniform curvature of the elastic portion of the light conductor ([0093]). A belt device (94, figures 14-15), such as a wire or a band of metal or plastic ([0116]), causes pivoting motion of the disc device (92, figures 14-15; [0117]). A spring is provided on the distal end of the endoscope to pre-tense the device in the forward position (see figure 14; [0118]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Mihara with a light element as taught by Saadat. Doing so would provide the optical unit with corresponding illumination for imaging ([0089]; Saadat). Additionally, it would have been obvious to modify the endoscope to have a guide device (90, figures 14-15), mounting device (66, figure 6 | see figures 14-15), a belt device (94, figures 14-15), and spring ([0118]) as taught by Dahmen. Doing so would provide support for the curvature of the working channel ([0093]; Dahmen). The modified endoscope would have a light source ([0089]; Saadat) at the distal end of the endoscope head; and - a support element (66, figure 6 | see figures 14-15 of Dahmen); wherein, when the endoscope head is in the bent orientation, the support element is biased by a spring into direct contact with the working channel to hold the working channel with a predetermined curvature contour (see figure 15 | spring pre-tenses…[0118]; Dahmen).  
Regarding claim 3, Mihara further discloses the working channel is arranged in or on the endoscope head on a side of the endoscope cross- section opposite the pivot axis of the pivoting device (see 10, figure 1; Mihara).  
Regarding claim 4, Mihara and Saadat further disclose electrical functional and supply channels of the optical unit and of the light source (CCD camera 12, figure 1a [0029]; Mihara | LEDs [0089]; Saadat | the Examiner interpreted there to be electrical channels for carrying power to an data from the CCD camera and LEDs) are guided from the manually bendable deflecting portion  into the endoscope head (see figure 1; Mihara | the Examiner interpreted the portion of 100 with 6 to have the electrical functional and supply channels of the optical unit and the light source guided through it).  
Regarding claim 8, Mihara further discloses said endoscope head is designed to be detachably fastened (two or more arm assemblies 2 connected to one another [0028]; see 2, figure 7 of Mihara | the Examiner interpreted the arm assemblies 2 to be detachably fastened to one another) as an endoscope head adapter to an endoscope head surface or an endoscope shaft of an endoscope (proximal portion of 100 after the distalmost 200, figure 1) and to be operatively coupled to an endoscope-internal optical unit and/or an endoscope-internal lighting means and/or an endoscope-internal working channel (see 10, figure 1) of said endoscope.  
Regarding claim 12, Mihara further discloses the working channel is arranged on a lateral side of the endoscope head which is opposite to a direction of the lateral orientation of the endoscope head when the endoscope head is in the bent orientation (see figure 1; Mihara).  
Regarding claim 13, Dahmen further teaches the control cable is exactly one single control cable (94, figures 14-15; Dahmen).
Regarding claim 14, Mihara further discloses the hinge (see location of pivot 6, figure 1; Mihara) defines a pivot axis arranged substantially in an edge region on one side of a cross-sectional area of the endoscope head, with the pivot axis extending essentially tangentially with respect to an edge of the endoscope in said edge region (see figure 1).  
Regarding claim 16, Dahmen further teaches the support element is configured to move distally away from the distal end of the manually bendable deflecting portion upon movement of the endoscope head from the unbent orientation to the bent orientation, and to move proximally towards the distal end of the manually bending deflecting portion upon movement of the endoscope head from the bent orientation to the unbent orientation (see 112a Rejection above | [0118]; Dahmen).  
Regarding claim 17, Dahmen further teaches the support element is pivotally connected to the distal end of the manually bendable deflecting portion at a location spaced from the hinge (see 66, figure 6 | see figures 14-15 of Dahmen), and configured rotate away from the endoscope head upon movement of the endoscope head towards the bent orientation to hold the working channel with a predetermined curvature contour when endoscope head is in the bent orientation (see figure 15; Dahmen).  
Regarding claim 18, Mihara and Dahmen further disclose a control cable (94, figures 14-15; Dahmen) having a distal cable portion connected to the endoscope head and configured to move the endoscope head between the bent orientation and the unbent orientation independently from a deflection control of the manually bendable deflecting portion (see figures 14-15 in Dahmen), and wherein the optical unit and the working channel are coupled directly or indirectly to the endoscope head such that they are movable while maintain a fixed relative orientation of the optical unit and the working channel with respect to each other (see 10 and 12, figures 1; Mihara).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mihara (WO 2015/171113) and Saadat (US 2017/0231474) and Dahmen (US 2012/0123212) as applied to claim 15 above, and further in view of Abou El Kheir (US 2018/0184887).
Mihara, Saadat, and Dahmen disclose all of the features in the current invention as shown above for claim 15. They are silent regarding a guiding device configured to indicate an orientation of the pivot mechanism and/or of a distal working channel exit.  
Abou El Kheir teaches a laser pointer (88, figure 20) mounted on an endoscopic device ([0202]). The laser pointer determines the changes in endoscope-to-target distance ([0202]).
It would have obvious to one of ordinary skill in the art before the time of filing to modify the endoscope to have a laser pointer (88, figure 20) as taught by Abou El Kheir. Doing so would allow for determining the changes in endoscope-to-target distance ([0202]). The modified endoscope would have a guiding device (this element is interpreted under 35 USC 112f as a sight or light/laser pointer | 88, figure 20; Abou El Kheir) configured to indicate an orientation of the pivot mechanism and/or of a distal working channel exit ([0202]).  

Claim(s) 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (WO 2015/171113) and Saadat (US 2017/0231474) and Dahmen (US 2012/0123212) as applied to claim 15 above, and further in view of Oakley (US 5,413,107).
Regarding claim 6, Mihara and Saadat and Dahmen disclose all of the features in the current invention as shown above for claim 15. They are silent regarding a sealing element connected between the manually bendable deflecting portion and the endoscope head, the sealing element being expandable away from the manually bending deflecting portion when the endoscope head is moved to the bent orientation and wherein the sealing element is configured to form a sealed passage between the manually bendable deflecting portion and the endoscope head.  
Oakley teaches an articulated ultrasonic probe (abstract) with flexible bellows (88, figure 13) and an articulated mechanism (140, figure 13) within. The bellows allows articulation of the probe (see figures 12-13). 
It would have been obvious to modify the endoscope with the bellows as taught by Oakley. Doing so would provide a covering/sealing between the endoscope head and the manually bendable deflecting portion (see 88, figure 13; Oakley). The modified endoscope would have a sealing element (this element is interpreted under 35 USC 112f as a tubular connecting element or bellows | see 88, figure 13; Oakley)  connected between the manually bendable deflecting portion and the endoscope head, the sealing element being expandable away from the manually bending deflecting portion when the endoscope head is moved to the bent orientation (see figures 12-13; Oakley) and wherein the sealing element is configured to form a sealed passage between the manually bendable deflecting portion and the endoscope head (see figure 13, Oakley).  
Regarding claim 11, Oakley further teaches the sealing element has a tubular or bellows-like shape (see 88, figure 13; Oakley).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mihara (WO 2015/171113) and Saadat (US 2017/0231474) and Dahmen (US 2012/0123212) as applied to claim 15 above, and further in view Spivey (US 2010/0056861)
Mihara and Saadat and Dahmen disclose all of the features in the current invention as shown above for claim 18. They are silent regarding a rotary transmission for rotating a distal portion of the endoscope or of the endoscope head about its longitudinal axis.  
Spivey teaches a surgical device with a rotatable end cap (102, figure 2) and collar (104, figure 2). The end cap may be actively rotated with a translating mechanism (806, figure 8a). The collar has an inner sleeve (804, figure 8a) and an outer sleeve (802, figure 8a). The inner sleeve may comprise bearings and/or other suitable mechanism allowing it to be coupled to the endoscope (16, figure 2), but also rotatable about the exterior of the endoscope ([0032]). The translating mechanism is slidably disposed within first and second elongate tubes (808, 810, figure 8a) coupled to the outer sleeve at a distal end, and coupled to a handle (820, figure 8a) at the proximal end ([0032]). The distal end of the translating mechanism extends into the handle, and is operatively associated with an actuating mechanism (822 and 824, figure 8a; [0032]).
It would have been obvious to modify the endoscope with the translating mechanism (806 and 808, figure 8a; Spivey), the actuating mechanism (822 and 824, figure 8a), and collar (104, figure 2 | with inner sleeve 804 and outer sleeve 802, figure 8a) proximally adjacent to the hinge (pivot 6, figure 1; Mihara) as taught by Spivey. Doing so would allow the distal portion of the endoscope (the distalmost one of 200, figure 1; Mihara) to rotate about its longitudinal axis (see figure 2; Spivey). The modified endoscope would have a rotary transmission (802, 804, 806, 808, 810, figure 8a; Spivey) for rotating a distal portion of the endoscope or of the endoscope head about its longitudinal axis (the distalmost one of 200, figure 1; Mihara).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 4, 2022
/RYAN N HENDERSON/Primary Examiner, Art Unit 3795